Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17590292 filed 02/01/2022. Claims 1-9 are pending and have been examined and fully considered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2021-0042811 filed in South Korea on 04/01/2021. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "210" have both been used to designate “microwave reactor” [Fig. 1-2, and Para. 0066-0069].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa et al (“Isothermal Reactor for Continuous Flow Microwave-Assisted Chemical Reaction” 2012).
Regarding claim 1, Matsuzawa teaches A microwave reactor (reactor for continuous flow microwave-assisted chemical reaction [Title, Abstract]) comprising: 
a container in which a bath fluid is disposed (a container – the outer tube (PTFE) - in which flourinert/heat-transfer medium is disposed [Fig. 3, 12, 18, and 19; see annotated Fig. 3 below; Para. 2 in “3.1 Configuration”]); 
a tube including an inlet at one end though which a target fluid is introduced (a reaction tube including an inlet at one end though which a reaction solution is introduced [Fig. 18, 12, and 3; Para. 5 in “3.2 Estimates of temperature controlling ability”]), 
and an outlet at another end through which the target fluid is discharged (and an outlet at another end through which the reaction solution is discharged [Fig. 18, 12, and 3; Para. 5 in “3.2 Estimates of temperature controlling ability”]), 
wherein at least a portion of the tube is submerged in the bath fluid (wherein at least a portion of the reaction tube is submerged in the flourinert/heat-transfer medium [Fig. 3, 12, 18, and 19; Para. 02 in “3.1 Configuration”]); 
and at least one radiator located outside the container and configured to irradiate microwaves into the container (and at least one microwave generator located outside the container and configured to irradiate microwaves into the container [fig. 2, 3, 18; Para. 1-2 in “3.1 Configuration”; see annotated fig. 2-3 below for further details on the container]).
 
[AltContent: textbox (Container = Outer Tube (PTFE))][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    751
    511
    media_image1.png
    Greyscale

Regarding claim 2, Matsuzawa teaches the microwave reactor of claim 1, 
wherein the container comprises at least one of a thermoplastic, glass, polytetrafluoroethylene (PTFE), perfluoroalkoxy alkane (PFA), methyl methacrylate, polyetherimide, aluminum oxide, and quartz (the container comprises polytetrafluoroethylene (PTFE) [Fig. 3 and 12; annotated Figs. 2-3 above for detail on the container; Para. 2 in “3.1 Configuration”]).

Regarding claim 3, the limitation “wherein the bath fluid comprises at least one of water, C5-C10 alcohol, C2-C6 diol, C3-C6 triol, a polymer thereof, and a mixture thereof” further limits the solution provided to the microwave reactor but fails to further limit the structure of the microwave reactor itself. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the bath solution that is provided to the microwave reactor (material worked upon) but fails to limit the structure of the microwave reactor itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 4, Matsuzawa teaches the microwave reactor of claim 1, 
wherein the tube comprises at least one of a thermoplastic, glass, polytetrafluoroethylene (PTFE), perfluoroalkoxy alkane (PFA), methyl methacrylate, polyetherimide, aluminum oxide, and quartz (the reaction tube comprises quartz [Fig. 12 and 3; Para. 2 in “3.1 Configuration”]). 

Regarding claim 5, Matsuzawa teaches the microwave reactor of claim 1, 
wherein at least part of the tube, which is submerged in the bath fluid, has a spiral shape (at least part of the reaction tube, which is submerged in the Flourinert/Heat-transfer medium, has a spiral shape [Fig. 3, 12, 18, and 19; Para. 1 in “5. Conclusions”]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al as applied to claim 1 above, and further in view of Tampieri et al (“Microwave-Assisted Aldol Condensation of Furfural and Acetone over Mg–Al Hydrotalcite-Based Catalysts” Year: 2020).
Regarding claim 3, Matsuzawa teaches The microwave reactor of claim 1, 

Matsuzawa does not teach wherein the bath fluid comprises at least one of water, C5-C10 alcohol, C2-C6 diol, C3-C6 triol, a polymer thereof, and a mixture thereof.

Tampieri teaches microwave reactor used to drive a reaction forward [Title; Abstract] wherein the bath fluid comprises at least one of water [Fig. 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flourinert/Heat-transfer medium in Matsuzawa with the water bath fluid taught in Tampieri because Tampieri teaches that having water as the bath fluid provides the advantage of it being able to be heated to high temperatures of up to 100 degrees Celsius in a short period of time (10 mins) [Para. 2 in “3.2. Evaluation of the Catalytic Performance of HT at Different Concentrations”]. Furthermore, the simple substitution of one known element for another (i.e. one bath fluid for another) is likely to be obvious when predictable results are achieved (i.e. water being able to reach high temperatures in a short period of time as taught by Tampieri) [MPEP §2143(B)]. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al as applied to claim 1 above, and further in view of Thomas-Hillman et al (“Realising the environmental benefits of metal–organic frameworks: recent advances in microwave synthesis” May 22, 2018). Evidentiary support provided by Equilibar (“Definition of Back Pressure Regulator”, Year: 2014). 

Regarding claims 6 and 7, Matsuzawa teaches the microwave reactor of claim 1, 

Matsuzawa does not teach wherein a pressure regulator is arranged in the inlet, of instant claim 6, or wherein a pressure regulator is arranged in the outlet, of instant claim 7. 

Thomas-Hillman is in the same field of continuous flow of microwave reactor used to drive a reaction [Abstract; Fig. 8] wherein a back pressure regulator is arranged in the inlet [fig. 8] and wherein a back pressure regulator is arranged in the outlet [Fig. 8]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microwave reactor in Matsuzawa with the back pressure regulator in Thomas Hillman because it is a known utility that adding a pressure regulator provides the advantage of regulating the pressure upstream of its inlet and relieving excess pressure if the fluid pressure at the inlet of the regulator exceeds the predetermined setpoint (see “Back Pressure Regulators versus Pressure Reducing Regulators” in Equilibar). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al as applied to claim 1 above, and further in view of Li et al (“High-temperature dielectric properties and pyrolysis reduction characteristics of different biomass-pyrolusite mixtures in microwave field” Date: Sept. 26, 2019)

Regarding claim 8 and 9, Matsuzawa teaches the microwave reactor of claim 1 as outlined previously. 

Matsuzawa teaches the desire to cool the flourinert/heat-transfer medium [Para. 0002 lines 3-5 in “4.3 Investigation of microwave effects on Suzuki-Miyaura coupling reaction”], but does not teach a temperature measuring unit configured to measure a temperature of the bath fluid; and a cooling unit configured to cool the bath fluid, of instant claim 8, and a temperature controller configured to control the temperature of the bath fluid by operating the cooling unit, based on the temperature measured by the temperature measuring unit, of instant claim 9.

Li teaches a microwave reactor irradiating microwave energy to drive a reaction [Abstract; Title; Fig. 1] with a temperature measuring unit configured to measure a temperature of the bath fluid; and a cooling unit configured to cool the bath fluid. (thermocouple configured to measure a temperature of the bath fluid, and the water cooling machine configured to cool the bath fluid [Fig. 1; Para. 1 in “2.2 Instrumentation”]), and a temperature controller configured to control the temperature of the bath fluid by operating the cooling unit, based on the temperature measured by the temperature measuring unit (temperature controller configured to control the temperature of the bath fluid by operating the water cooling machine [Fig. 1], based on the temperature measured by the thermocouple [Fig. 1, paragraph in “2.2. Instrumentation”]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microwave reactor in Matsuzawa with the water cooling system, temperature controller, and thermocouple taught in Li because Matsuzawa teaches a motivation to control the temperature of the flourinert/heat-transfer medium [Para. 0002 lines 3-5 in “4.3 Investigation of microwave effects on Suzuki-Miyaura coupling reaction”]. Matsuzawa also teaches a motivation to have a device to control the temperature of the flourinert/heat-transfer medium and reaction solution [Abstract; Section “ 3.3 Investigation into conditions for increasing temperature control” and “4.2 Validation of temperature control through experiments”]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a thermocouple, water cooling system, and temperature controller would yield nothing more than the obvious and predictable result of enabling the temperature control of the heat-transfer medium) [MPEP 2143(A)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 110882666 A -teaches a microwave reactor with a spiral tube inside a container with a microwave generator. 
A.J. Buttress et al “Design and optimisation of a microwave reactor for kilo-scale polymer synthesis” (April 5, 2019) teaches a microwave reactor with container, thermometer, and inlet and outlet.
Nishioka et al “Single-Mode Microwave Reactor Used for Continuous Flow Reactions under Elevated Pressure” (2013) teaches a microwave reactor with a pressure regulator and temperature sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.L.T./Examiner, Art Unit 1795                                                                                                                                                                                                        
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795